DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 

Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 9-12) Applicant argued the lack of teaching of Spencer and its combine prior arts regarding the new claim amendment. Please read the Remarks dated 11/9/2021 for more detail. 
Examiner’s response – With the amendment Examiner found that U.S. Patent No. 9218662 address all the claim amendments. Pleas review the Office Action below for further detail of the rejection. 

Claim Rejections - 35 USC § 112
Rejection has been withdrawn due to the explanation of support pointed out by the Remarks dated 11/9/2021. Remark pointed to support in US 9448771 in column 5 lines 49-52 and column 19 lines 40-43. Rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9218662 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. 
As to claim 1, and 19 (claim 19, column 31 lines 34-37) and 20 (claim 20, column 32 lines 28-29)
a server for (claim 1 line 2), receiving an image package including one or more images (claim 1, lines 3-4);
metadata associated with the one or more images (claim 1, lines 5-6); 
analyze the image package (claim 1, lines 17-18); 
create a specification based on the one or more image and metadata (claim 1, lines 33-38), wherein the specification is a data structure (claim 1, column 30 lines 5-15 teaches specification with a more detail regarding data structure such as the image package (filters, first image/output, metadata and local URL) and specification such as image processing code) and includes:
the metadata associated with the one or more images (claim 1, column 29 lines 50-51), and 
at least one filter associated with the one or more images (claim 1, column 29 lines 59-60); 
create a revised image package based on the analysis and the specification (claim 1, 19-21 adding filters or lines 29-32, generating image), wherein the revised image package includes at least two of (claim 1 lines 44): 
code for blending the generated image (claim 16), code for processing the one or more images (claim 1, lines 45-46), or code for a web application associated with the one or more images (claim 1, line 7, 13-14, 47); and 
send the revised image package to at least one client (claim 1, line 49).




The apparatus of Claim 1, wherein the apparatus is operable such that the analyzing includes at least one of creating at least one image, creating a high dynamic range (HDR) image, or processing the one or more images (claim 17, column 31 lines 25-30).
Claim 3: 
The apparatus of Claim 1, wherein the apparatus is operable such that the code includes at least two images (claim 1, column 29 line 40 – column 30 line 22. Claim 1 address applying to one or more images). 
Claim 4:  
The apparatus of Claim 1, wherein the revised package sent to the one client includes code to push the web application associated with the one or more images to a recipient (claim 4, column 30 lines 34-39).

Claim 5:
The apparatus of Claim 4, wherein the apparatus is operable such that sliding indicia is displayed utilizing the web application and the one or more images are blended based on a first aspect, in response to the sliding indicia being manipulated by a user (claim 5, column 30 lines 40-45).
Claim 6. (Original) The apparatus of Claim 5, wherein the apparatus is operable such that the first aspect includes at least one of a white balance, a focus, an exposure, a color correction, or an intensity (claim 6, column 30 lines 45-50).
Claim 7. (Previously presented) The apparatus of Claim 1, wherein the apparatus is operable such that the revised image package includes at least one of providing access to code created for rendering vector (claim 7, column 30 lines 47-55).
Claim 8. (Previously presented) The apparatus of Claim 7, wherein the revised package sent to the at least one client includes code to provide access to a created resulting image which references one or more assets not stored on the server, and the one or more assets are stored locally on a mobile device (claim 8, column 30 lines 55-60).
Claim 9. (Previously presented) The apparatus of Claim 8, wherein the apparatus is operable such that the revised image package references the one or more assets stored locally on the mobile device, as well as the resulting image stored on the server (claim 9, column 30 lines 60-65).
Claim 10. (Previously presented) The apparatus of Claim 1, wherein the apparatus is operable to generate a generated image based on the one or more images, the generated image being stored on the server (claim 10, column 30 lines 65 – 67).
Claim 11. (Previously presented) The apparatus of Claim 1, wherein the apparatus is operable to construct two or more versions of the web application associated with the revised image package (claim 11, column 31 lines 1-3).
Claim 12. (Original) The apparatus of Claim 11, wherein the apparatus is operable such that at least one of the two or more versions is associated with a paying account (claim 12, column 31 lines 4-7).
Claim 13. (Original) The apparatus of Claim 12, wherein the apparatus is operable such that the paying account is associated with a user identifier or a user account (claim 13, column 31 lines 8-9).
(claim 14, column 31 lines 10-12).
Claim 15. (Original) The apparatus of Claim 11, wherein the apparatus is operable such that each version of the web application provides a different set of features, at least in part, by which the one or more images are capable of being manipulated utilizing the web application (claim 15, column 31 lines 13-17).
Claim 16. (Previously presented) The apparatus of Claim 1, wherein the apparatus is operable such that the analysis includes correcting white balance, correcting exposure levels, creating a high dynamic range (HDR) image, setting a black point, setting a white point, performing a dehaze function, or adjusting a HDR strength (claims 16-18, column 31 lines 18-34).
Claim 17. (Previously presented) The apparatus of Claim 16, wherein the apparatus is operable such that the analysis includes setting the black point, and the apparatus is further operable such that the black point is capable of being adjusted based on input by a user (claims 16-18, column 31-18-34, claims 3 and 5 teaches where user is allow modify or manipulate the filter, where claims 16 cited determination of additional filter, is view as the same filter and thus able to adjust the operable such as the black point).
Claim 18. (Previously presented) The apparatus of Claim 16, wherein the apparatus is operable such that the analysis includes setting the white point, and the apparatus is further operable such that the white point is capable of being adjusted based on input by a user (claims 16-18, column 31-18-34, claims 3 and 5 teaches where user is allow modify or manipulate the filter, where claims 16 cited determination of additional filter, is view as the same filter and thus able to adjust the operable such as the white point).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hertzfeld et al (US 2007/0260979) teaches Distributed processing when editing an image in a browser – paragraph 0005 and 0035
Spencer et al (US 2010/0115462) teaches Enhanced Zoom and Pan For viewing digital images – paragraphs 0045-0067

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656